                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


MICHAEL KELLY,                                   )
                                                 )
       Movant,                                   )
                                                 )
v.                                               )        Case No. 3:16-cv-01672
                                                 )        Judge Aleta A. Trauger
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )


                                MEMORANDUM & ORDER

       Before the court is Michael Kelly’s pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (Doc. No. 1), augmented by the

Supplemental Brief (Doc. No. 11) filed on his behalf following the appointment of counsel.

Kelly seeks to vacate and reduce the sentence entered upon his criminal conviction in United

States v. Kelly, No. 3:10-cr-00191 (M.D. Tenn. Mar. 1, 2011) (Am. Judgment) (Haynes, J.),

under Johnson v. United States, 135 S. Ct. 2551 (2015), which invalidated the so-called “residual

clause” of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e).

       Kelly was indicted in July 2010 on one count of being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g). He later pleaded guilty to that charge. Following a sentencing

hearing held on February 24, 2011, the court sentenced him to 180 months to run concurrently

with any outstanding state sentence. The Sixth Circuit affirmed. United States v. Kelly, No. 11-

5326 (6th Cir. Feb. 2, 2012).

       The district court was required to impose a mandatory minimum sentence of 180 months,

because Kelly qualified as an armed career criminal for purposes of the ACCA. As noted in his

Presentence Report, his status as an armed career criminal rested on three prior convictions for
                                                                                                 2


Tennessee aggravated robbery in 1996 and 1997. Kelly now argues that his prior convictions no

longer qualify as “violent felonies” under Johnson.

       The ACCA provides in relevant part as follows:

       (1) In the case of a person who violates section 922(g) of this title and has three
       previous convictions by any court referred to in section 922(g)(1) of this title for a
       violent felony . . . , such person shall be fined under this title and imprisoned not
       less than fifteen years . . . .

       (2) As used in this subsection—

       ....

           (B) the term “violent felony” means any crime punishable by imprisonment
           for a term exceeding one year . . . that—

               (i) has as an element the use, attempted use, or threatened use of physical
               force against the person of another; or

                (ii) is burglary, arson, or extortion, involves use of explosives, or
               otherwise involves conduct that presents a serious potential risk of
               physical injury to another . . . .

18 U.S.C. § 924(e).

       In Johnson v. United States, the Supreme Court struck down the ACCA’s so-called

residual clause, 18 U.S.C. § 924(e)(2)(B)(ii) (“or otherwise involves conduct that presents a

serious potential risk of physical injury to another”), as unconstitutionally vague. Johnson, 135

S. Ct. at 2557. The Supreme Court determined that the residual clause is so vague that it “denies

fair notice to defendants and invites arbitrary enforcement by judges.” Id. Subsequently, the

Court held that Johnson was “a substantive decision and so has retroactive effect . . . in cases on

collateral review.” Welch v. United States, 136 S. Ct. 1257, 1265 (2016).

       Kelly now argues that he is entitled to sentencing relief under Johnson because his three

predicate convictions for Tennessee aggravated robbery only qualify as violent felonies under the

now-unconstitutional “residual clause” of the ACCA. He acknowledges that the Sixth Circuit has

held that Tennessee robbery qualifies as a crime of violence under the use-of-force clause of the
                                                                                                 3


ACCA, § 924(e)(2)(B)(i), but maintains that recent opinions from other circuits have called into

doubt the “continued viability” of the Sixth Circuit’s ruling. (Doc. No. 11, at 3.) He therefore

seeks to preserve the issue for purposes of pursuing an appeal.

       The Sixth Circuit has unequivocally held that Tennessee robbery qualifies as a violent

felony under § 924(e)(2)(B)(i). United States v. Mitchell, 743 F.3d 1054, 1059 (6th Cir. 2014). In

United States v. Lester, 719 F. App’x 455, 458 (6th Cir. 2017), the court reaffirmed that the

Tennessee robbery statute, Tenn. Code Ann. § 39-13-401, “categorically required the use,

attempted use, or threatened use of violent physical force and is therefore a predicate offense

under the ACCA.” In addition, the court concluded that Mitchell compelled the conclusion that

aggravated robbery is also a violent felony:

       If . . . a mine-run robbery under Tennessee law always involves violent physical
       force, then its aggravated counterpart—the same crime, but committed with a
       deadly weapon or resulting in serious bodily injury—must also involve violent
       physical force. Tennessee aggravated robbery is therefore a “violent felony”
       under the use-of-force clause of the ACCA.

Id. at 458 (citing Mitchell, 743 F.3d at 1058–60); see also United States v. White, 768 F. App’x

428, 431 (6th Cir. Apr. 5, 2019) (holding that Tennessee aggravated robbery is a violent felony,

citing Mitchell and Lester).

       The court in Lester also rejected the argument that recent legal developments required

reconsideration of the question, specifically holding that the continuing viability of Mitchell was

unaffected by Mathis v. United States, 136 S. Ct. 2243 (2016), in which the Supreme Court held

that Iowa’s burglary statute was not a predicate offense under the ACCA. In White, the court

noted that the Supreme Court’s decision in Stokeling v. United States, 139 S. Ct. 544 (2019),

holding that Florida robbery is a violent felony under the ACCA, further undercut the

defendant’s argument in that case that recent developments called Mitchell into doubt. White,

768 F. App’x at 431 n.1.
                                                                                                    4


        This court is bound by Mitchell and persuaded by Lester and Stokeling that it was

correctly decided. Kelly is not entitled to relief.

                                       Conclusion and Order

        For the reasons set forth herein, the Motion to Vacate is DENIED.

        Rule 22 of the Federal Rules of Appellate Procedure provides that an appeal of the denial

of a § 2255 motion may not proceed unless a certificate of appealability (COA) is issued under

28 U.S.C. § 2253. Rule 11 of the Rules Governing § 2255 Proceedings requires that a district

court issue or deny a COA when it enters a final order. Because the court finds that the applicant

has not made a “substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), the court hereby DENIES a COA. The movant may, however, seek a COA directly

from the Sixth Circuit Court of Appeals. Fed. R. App. P. 22(b)(1).

        This is the final Order in this case. The Clerk shall enter judgment. Fed. R. Civ. P. 58.

        It is so ORDERED.


                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge
